355 F.2d 207
SIMAKAS BROTHERS, INC., Appellant,v.SEANOR COAL COMPANY, Inc.
No. 15459.
United States Court of Appeals Third Circuit.
Argued January 18, 1966.
Decided February 10, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, Judge.
Loyal H. Gregg, Pittsburgh, Pa. (White, Jones & Gregg, George E. Flinn, Moorhead & Knox, Pittsburgh, Pa., on the brief), for appellant.
Michael J. Boyle, Pittsburgh, Pa. (Alexander Unkovic, Meyer, Unkovic & Scott, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM:


1
On review of the record we cannot say that the District Court's Findings of Fact were clearly erroneous.


2
The Order of the District Court dated May 7, 1965 will be affirmed.